Title: To James Madison from Tench Coxe, 21 April 1804 (Abstract)
From: Coxe, Tench
To: Madison, James


21 April 1804, Purveyor’s Office. “I have taken pains to procure information whether I could obtain a number of sets of the laws upon more favorable terms than those of Mr. Carey. The retail price has been $2 ⅌ vol, or $12 ⅌ set. I think it was high. Books of equal cost to the printer are retailed at $2 for the thickest volumes and $1.50 for the thinest, or $10.50 for the set of 6 volumes. The laws of Pennsylvania in six volumes have been recently published at $12 to subscribers by Messrs. Carey & Co, and the Commonwth. took, for cash advanced, 1000 copies, I think; for which they paid $10. They contain more letter press than the U.S. Laws being in a smaller type. I believe they retail at $15. I should have considered a purchase of half a dozen copies of the U.S. laws to be favorable at




10.50


& a wholesale purchase at 25 ⅌Cent discount from that price to be very favorable, for Cash—wherefore deduct
}
 2.62









$7.87


Mr. Carey’s offer is—6 vol. @ 100 Cts. ea. $6. & 6 Bindings @ 31 cts. ea. is 1.86 equal together to
}
 7.86


It appears therefore to have been a frank offer, and in my opinion, on the grounds just stated, a good bargain on the part of the U.S.
“Mr. Dobson was joined by Mr. Conrad, whom Mr. Carey named. They consider the purchase as mor⟨e⟩ favorable than the Booksellers terms to each othe⟨r,⟩ and Mr. Dobson informed me that he thought the bargain rather more advantageous than might have been expected.
“Upon the whole, Sir, I am of opinion that ⟨i⟩ cannot purchase the laws upon lower terms than Mr. Carey’s offer.”
Adds in a postscript: “The Comptroller acknowledges the rect. of my account for the Gums &ca. The bal⟨ance⟩ will be passed, on his settlement, from my public monies to my official credit at th⟨e⟩ time in the Bank of the U.S., into the Treasurer’s hands.”
